Bronson, J.
(specially concurring). I concur in the affirmance of the judgment. The appellant complains that the trial court erred in refusing to direct a verdict for the reasons that the plaintiff had failed to prove any demand; that the evidence failed to establish that the defendant, at any time, converted any grain belonging to one Eggers, or that it had taken any grain from plaintiff’s possession; and that no evidence was introduced to prove the value of the grain alleged to have been converted. I am of the opinion that, in any event, the trial court did not err in refusing to direct such verdict upon such stated grounds.
Otherwise, I concur in the opinion of Mr. Justice Christianson.